Exhibit 10.3

2020 FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

[Name]

Congratulations!

On                     , 20         (the “Grant Date”), Leggett & Platt,
Incorporated (the “Company”) granted you a Restricted Stock Unit Award (the
“Award”) under the Company’s Flexible Stock Plan (the “Plan”). The Award is
granted subject to the enclosed Terms and Conditions – Restricted Stock Unit
Award (the “Terms and Conditions”).

You have been granted a base award of [                ] Restricted Stock Units
(“RSUs”). Your Award will vest in one-third increments on the first, second and
third anniversaries of the Grant Date, at which times you will be issued one
share of the Company’s common stock for each vested RSU.

You are not required to accept the Award. By signing below, you confirm that you
understand and agree that this Award of Performance Stock Units is granted in
exchange for you agreeing to the Terms and Conditions and the Plan, that the
Terms and Conditions and the Plan are included in this Agreement by reference,
and that you are not otherwise entitled to the Award. A summary of the Plan and
the Company’s most recent Annual Report to Shareholders are available upon
request to the Corporate Human Resources Department.

Accepted and Agreed:



                 Date:  

 

 

This award letter and the enclosed materials are part of a prospectus covering
securities that have been registered under the Securities Act of 1933. Neither
the Securities and Exchange Commission nor any state securities commission has
approved or disapproved these securities or determined if this prospectus is
truthful or complete.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS – RESTRICTED STOCK UNIT AWARD

1. Vesting of Award and Form of Payout. With the exception of early vesting for
circumstances described in Sections 3 and 4, this Award will vest in one-third
increments on the first, second and third anniversaries of the Grant Date (the
“Vesting Dates”). On each Vesting Date, you will be issued one share of the
Company’s common stock for each vested RSU, subject to reduction for tax
withholding as described in Section 7.

2. Termination of Employment. Except as provided in Section 3 and Section 4, if
your employment is terminated for any reason before a Vesting Date, your right
to any unvested shares under this Award will terminate immediately upon such
termination of employment. Termination of employment and similar terms when used
in this Award refer to a termination of employment that constitutes a separation
from service within the meaning of Section 409A of the Internal Revenue Code.
The employment relationship will be treated as continuing intact while you are
on military, sick leave or other bona fide leave of absence if (i) the Company
does not terminate the employment relationship or (ii) your right to
re-employment is guaranteed by statute or by contract.

3. Early Vesting. If your termination of employment is due to one of the
following events, your Award will vest as follows:

 

  (a)

If your termination of employment is due to Retirement (as defined below), your
Award will continue to vest on each of the Vesting Dates.

“Retirement” means you voluntarily quit (i) on or after age 65, or (ii) on or
after the date at which the combination of your age and your years of service
with the Company or any company or division acquired by the company is greater
than or equal to 70 years.

 

  (b)

If your termination of employment during the vesting period is due to death or
Disability (as defined below), your Award will vest immediately and be payable
within 60 days of such event.

“Disability” means the inability to substantially perform your duties and
responsibilities by reason of any accident or illness that can be expected to
result in death or to last for a continuous period of not less than one year.

4. Change in Control. If a Change in Control of the Company (as defined in the
Flexible Stock Plan, the “Plan”) occurs and your employment is terminated either
(i) by the Company (for reasons other than Disability or Cause, as defined
below) or (ii) by you for Good Reason (as defined below), then your Award will
vest and the Company (or its successor) will issue the vested shares to you
within thirty (30) days following your termination of employment (subject to
delay until the first day of the first month that is more than six months
following your separation from service to the extent required in Section 16.7 of
the Plan, if you are a specified employee within the meaning of Section 409A of
the Internal Revenue Code).

 

2



--------------------------------------------------------------------------------

  (a)

Termination by Company for Cause. Termination for “Cause” under this Agreement
shall be limited to the following:

 

  (i)

Your conviction of any crime involving money or other property of the Company or
any of its affiliates (including entering any plea bargain admitting criminal
guilt), or a conviction of any other crime (whether or not involving the Company
or any of its affiliates) that constitutes a felony in the jurisdiction
involved; or

 

  (ii)

Your willful act or omission involving fraud, misappropriation, or dishonesty
that (i) causes significant injury to the Company or (ii) results in significant
personal enrichment to you at the expense of the Company; or

 

  (iii)

Your continued, repeated, willful failure to substantially perform your duties;
provided, however, that no discharge shall be deemed for Cause under this
subsection (a) unless you first receive written notice from the Company advising
you of specific acts or omissions alleged to constitute a failure to perform
your duties, and such failure continues after you have had a reasonable
opportunity to correct the acts or omissions so complained of.

A termination shall not be deemed for Cause if, for example, the termination
results from the Company’s determination that your position is redundant or
unnecessary or that your performance is unsatisfactory for reasons not otherwise
specified above.

 

  (b)

Termination by Employee for Good Reason. You may terminate your employment for
“Good Reason” by giving notice of termination to the Company following (i) any
action or omission by the Company described in this Section or (ii) receipt of
notice from the Company of the Company’s intention to take any such action or
engage in any such omission.

The actions or omissions which may lead to a termination of employment for Good
Reason are as follows:

 

  (i)

A reduction by the Company in your base salary as in effect immediately prior to
the Change in Control; or

 

  (ii)

A change in your reporting responsibilities, titles or offices as in effect
immediately prior to a Change in Control that results in a material diminution
within the Company of title, status, authority or responsibility; or

 

  (iii)

A material reduction in your target annual incentive opportunity as in effect
immediately prior to the Change in Control, expressed as a percentage of base
salary; or

 

  (iv)

A requirement by the Company that you be based or perform your duties anywhere
other than at the location immediately prior to the Change in Control, except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations immediately prior to the Change
in Control; or

 

  (v)

A material reduction in annual target value of your long-term incentive awards
as in effect immediately prior to the Change in Control (with the value
determined in accordance with generally accepted accounting standards); or

 

3



--------------------------------------------------------------------------------

  (vi)

A failure by the Company to obtain the assumption agreement to perform this
Agreement by any successor as contemplated by Section 11 of this Agreement; or

 

  (vii)

Any purported termination of your employment for Disability or for Cause that is
not carried out pursuant to a notice of termination which satisfies the
requirements of Section 4(c); and for purposes of this Agreement, no such
purported termination shall be effective.

 

  (c)

Notice of Termination. Any purported termination by the Company of your
employment shall be communicated by notice of termination to the other party. A
notice of termination shall set forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination of employment under the
Section so indicated.

 

  (d)

Date of Termination. The date your employment is terminated under Section 4 of
this Agreement is called the “Date of Termination.” In cases of Disability, the
Date of Termination shall be 30 days after notice of termination is given
(provided that you shall not have returned to the performance of your duties on
a full-time basis during such 30-day period). If your employment is terminated
for Cause, the Date of Termination shall be the date specified in the notice of
termination. If your employment is terminated for Good Reason, the Date of
Termination shall be the date set out in the notice of termination.

Any dispute by a party hereto regarding a notice of termination delivered to
such party must be conveyed to the other party within 30 days after the notice
of termination is given. If the particulars of the dispute are not conveyed
within the 30-day period, then the disputing party’s claims regarding the
termination shall be forever deemed waived.

5. Transferability. The Award may not be transferred, assigned, pledged or
otherwise encumbered until the underlying shares have been issued.

6. No Rights as Shareholder. You will not have the rights of a shareholder with
respect to this Award until the underlying shares have been issued. You will not
have the right to vote the shares or receive any dividends that may be paid on
the underlying shares prior to issuance.

7. Withholding. You will recognize taxable income equal to the fair market value
of the shares on each Vesting Date. This amount is subject to ordinary income
tax and payroll tax. The Company will withhold (at the Company’s required
withholding rate) any amount required to satisfy applicable tax laws from the
shares issued.

The income and tax withholding generated by the issuance of shares to you will
be reported on your W-2. If your personal income tax rate is higher than the
Company’s required withholding rate, you will owe additional tax on the
issuance. After payment of the ordinary income tax, your shares will have a tax
basis equal to the closing price of L&P stock on the Vesting Date.

 

4



--------------------------------------------------------------------------------

8. Restrictive Covenants. Due to your leadership role in the Company, you are in
a position of trust and confidence and have access to and knowledge of valuable
confidential information of the Company, including business processes,
techniques, plans, and strategies across the Company, trade secrets, sensitive
financial and legal information, terms and arrangements with business partners,
customers, and suppliers, trade secrets, and other confidential information that
if known outside the Company would cause irreparable harm to the Company. In
addition, you may have influence upon customer or supplier relationships,
goodwill or loyalty which are valuable interests to the Company.

During your employment and through two years after each Vesting Date of this
Award, you will not directly or indirectly (i) engage in any Competitive
Activity, (ii) solicit orders from or seek or propose to do business with any
customer, supplier, or vendor of the Company or its subsidiaries or affiliates
(collectively, the “Companies”) relating to any Competitive Activity,
(iii) influence or attempt to influence any employee, representative or advisor
of the Companies to terminate his or her employment or relationship with the
Companies, or (iv) engage in activity that may require or inevitably will
require disclosure of trade secrets, proprietary information, or confidential
information. “Competitive Activity” means any manufacture, sale, distribution,
engineering, design, promotion or other activity that competes with any business
of the Companies in which you were involved during the last two years of your
employment in the Restricted Territory. “Restricted Territory” means any
geographic area in which any of the following occurred or existed during the
last two years of your employment with one or more of the Companies: (i) you
contacted any customer, supplier or vendor, or (ii) any customer, supplier or
vendor you serviced or used were located, or (iii) operations for which you had
responsibility sold any products, or (iv) any products you designed were sold or
distributed. You agree the covenants in this Section are reasonable in time and
scope and justified based on your position and receipt of the Award. In the
event you violate the terms of this Section, the two-year term of the
restrictive covenants shall be automatically extended by the period you were
violating any term of this Section.

If you violate the preceding paragraph, then you will pay to the Company any
Award Gain you realized from this Award. “Award Gain” is equal to (i) the number
of shares distributed to you on a Vesting Date of this Award times the fair
market value of L&P stock on the such Vesting Date (including the tax
withholding), minus (ii) any non-refundable taxes paid by you as a result of the
distribution. In addition, the Company shall be entitled to seek a temporary or
permanent injunction or other equitable relief against you for any breach or
threatened breach of this Section from any court of competent jurisdiction,
without the necessity of showing any actual damages or showing money damages
would not afford an adequate remedy, and without the necessity of posting any
bond or other security. Such equitable relief shall be in addition to, not in
lieu of, any legal remedies, monetary damages, or other available forms of
relief.

If any restriction in this Section is deemed unenforceable, then you and the
Company contemplate that the appropriate court will reduce the scope or other
provisions and enforce the restrictions set out in this section in their reduced
form. The covenants in this Section are in addition to any similar covenants
under any other agreement between the Company and you.

9. Award Not Benefit Eligible. This Award will be considered special incentive
compensation and will not be included as earnings, wages, salary or compensation
in any pension, retirement, welfare, life insurance or other employee benefit
plan or arrangement of the Company.

 

5



--------------------------------------------------------------------------------

10. Plan Controls; Committee. This Award is subject to all terms, provisions and
definitions of the Plan, which is incorporated by reference. In the event of any
conflict, the Plan will control over this Award. Upon request, a copy of the
Plan will be furnished to you. The Plan is administered by a committee of
non-employee directors or their designees (the “Committee”). The Committee’s
decisions and interpretations with regard to this Award will be binding and
conclusive.

11. Assignment. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Award in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Award. As used in
this Award, “Company” means (i) Leggett & Platt, Incorporated, its subsidiaries
and affiliates, and (ii) any successor to its business and/or assets which
executes and delivers the agreement provided for in this Section or which
otherwise becomes bound by all the terms and provisions of this Award by
operation of law.

12. Section 409A. The Company believes this Award constitutes a short-term
deferral within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder. Notwithstanding anything contained in these Terms and
Conditions, it is intended that the Award will at all times meet the
requirements of Section 409A and any regulations or other guidance issued
thereunder, and that the provisions of the Award will be interpreted to meet
such requirements.

To the extent permitted by Section 409A, the Committee retains the right to
delay a distribution of this Award if the distribution would violate securities
laws or otherwise result in material harm to the Company.

13. Data Privacy. You acknowledge and agree that the Company may collect and use
your personal information to implement and administer the Award. This personal
information may include, without limitation, your: employee identification
number; first and last names; home and other physical address; email addresses;
telephone and fax numbers; organization name, job title, and department name;
reporting hierarchy; work history; performance ratings; and payroll information.
You further acknowledge and agree that the Company may disclose such information
to non-agent third parties assisting the Company in administering the Award.

Additional information concerning the Company’s collection and use of your
personal information is available in the Privacy Policy located on the Company’s
intranet site.

14. Other. In the absence of any specific agreement to the contrary, the grant
of this Award to you will not affect any right of the Company or its
subsidiaries to terminate your employment or your right to resign from
employment.

This Award is entered into and accepted in Carthage, Missouri. The Award will be
governed by Missouri law, excluding any conflicts or choice of law provision
that might otherwise refer construction or interpretation of the Award to the
substantive law of another jurisdiction.

 

6



--------------------------------------------------------------------------------

Any action or proceeding arising from or related to this Award is subject to the
exclusive venue and subject matter jurisdiction of the Circuit Court for Jasper
County, Missouri or the United States District Court for the Western District of
Missouri, and the parties agree to submit to the jurisdiction of such Courts.
The parties also waive the defense of an inconvenient forum and agree not to
seek any change of venue from such Courts.

 

7